Citation Nr: 0327132	
Decision Date: 10/09/03    Archive Date: 10/20/03	

DOCKET NO.  00-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
September 1973; he also had subsequent service in the United 
States Army National Guard.  

This matter arises from various rating decisions rendered 
since April 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the pendency of this appeal, the veteran requested a 
video conference hearing before a Veterans Law Judge.  Such a 
hearing was conducted before the undersigned on May 15, 2001; 
a transcript of that proceeding is of record.  

In July 2001, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board on August 14, 2003, for 
further appellate consideration.  


FINDINGS OF FACT

1.  By rating decision rendered in April 1994, the RO denied 
the veteran service connection for a low back disability.  
The veteran was notified of that determination and of his 
appellate rights, but he did not appeal.  

2.  Additional evidence submitted since the RO's April 1994 
denial is comprised of various reports of the veteran's 
private and VA treatment and examination, as well as 
additional service medical records.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's low back disability is not related to his 
military service.  


CONCLUSIONS OF LAW

1.  The RO's April 1994 rating decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  

2.  The evidence received since the RO's April 1994 denial is 
new and material, and the claim of entitlement to service 
connection for a low back disability is reopened.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).  

3.  Entitlement to service connection for a low back 
disability is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 
5107 (West 2002); 38 C.F.R. § 3.303(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The appellant was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, the 
appellant was notified of the impact of the VCAA on his claim 
by RO letter dated in April 2003.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the record indicates that all 
relevant facts have been properly developed.  As such, all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained, and VA's duty to assist and 
notify the appellant has been satisfied.  VA, therefore, has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

As a parenthetical matter, the Board notes that the veteran's 
representative indicated in August 2003 that the RO had not 
complied with all instructions in the Board's July 2001 
remand.  However, after reviewing the record, the Board 
disagrees.  The RO both acquired the treatment records 
requested by the Board and had the veteran examined.  As 
such, no further action by the RO is necessary to comply with 
the Board's aforementioned remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

II. New and Material Evidence Regarding Service Connection 
for a Low Back Disability

As an initial matter, the Board notes that in April 1994, the 
RO denied a claim of entitlement to service connection for a 
low back disability.  A review of that determination 
indicates that the RO essentially found that the low back 
disability then diagnosed was not related to an incident of 
the veteran's military service.  The veteran did not appeal 
that determination; as such, the RO's April 1994 decision 
became final.  See 38 U.S.C.A. § 7105.  As such, the first 
question to be answered is whether new and material evidence 
has been presented which would justify a "reopening," as well 
as a review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under 
consideration," i.e., whether it is probative of the issue at 
hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, not 
of record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge, 155 F.3d at 1359, 
citing 38 C.F.R. § 3.156(a).  This need not mean that the 
evidence warrants a revision of the prior determination, but 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Standard 
Definition" 55 Fed. Reg. 19,088, 19,089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

In its April 1999 rating decision, the RO determined that the 
veteran had submitted new and material evidence.  The record 
indicate that in conjunction with the veteran's May 1998 
claim, additional service medical records were obtained.  
This evidence is probative of the issue at hand because it 
bears directly and substantially upon the specific matter 
under consideration.  Moreover, it is "new;" that is, it was 
not of record when the last final decision denying service 
connection for a low back disability was rendered in April 
1994.  Moreover, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the Board agrees with the RO's decision to reopen the 
veteran's claim based upon the submission of new and material 
evidence.  See 38 C.F.R. § 3.156(a).  The Board, therefore, 
will conduct a de novo review of the entire record.  

The veteran contends that he injured his low back while on 
inactive duty for training with the National Guard during 
1993, and that this has led to a chronic low back disorder.  
In this regard, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  See 38 U.S.C.A. 
§§ 101(24), 1110.  Service connection may also be granted for 
a disability that is shown to be chronic during military 
service; subsequent manifestations of the same chronic 
disease at any later date, however remote, shall be service 
connected, unless clearly attributable to intercurrent 
causes.  See 38 C.F.R. § 3.303(b).  It is within this context 
that the veteran's claim must be evaluated.  

The facts are as follows.  The veteran injured his low back 
while lifting his gear during week-end National Guard duty in 
April 1993.  Initially, he reported low back pain.  Low back 
strain was diagnosed.  He was treated at a civilian facility 
where lumbar facet joint pain was diagnosed.  This was 
treated conservatively with medications.  In August of that 
year, he was noted to have tenderness in the low back.  X-
rays reflected calcification with apparent decreased disc 
spacing at L4-L5 and L5-S1.  In 1994, a multiple resonance 
imaging (MRI) was conducted.  Findings were normal with no 
evidence of disc herniation.  

The veteran underwent a VA orthopedic examination in February 
1999.  He complained of constant low back pain which becomes 
worse 2 to 3 times weekly.  He also indicated that bending 
aggravates the pain and that he is unable to lift more than 
25 to 50 pounds.  During physical examination, the examiner 
noted that the veteran walked without any obvious limp.  He 
had difficulty in walking on the toes and heels because of 
lower back pain.  He was unable to squat.  Tenderness was 
elicited in the lower lumbar and sacral area to the right 
with muscle spasms.  Forward flexion of the lumbar spine was 
limited at 30 degrees, extension was limited at 5 degrees, 
right and left lateral bending was to 40 degrees, and 
rotation to the right and left was to 30 degrees.  The 
examiner indicated that pain was predominant both on flexion 
and extension.  Chronic low back pain was diagnosed.  

The veteran again underwent a VA orthopedic examination in 
June 2003.  The history of injury to the veteran's low back 
in 1993 was noted by the examiner.  The veteran complained of 
chronic aching in the low back with no specific flare-ups 
noted.  During physical examination, it was noted that the 
veteran could ambulate without aid or assistance.  Minimal 
tenderness was noted across the back.  No increased kyphosis 
or scoliosis or muscle spasms were apparent.  The veteran 
could forward flex to 95 degrees and extend and rotate to 
30 degrees.  He was capable of good toe and heel walking.  No 
sciatic irritation signs were apparent to the examiner.  
Lumbosacral strain was diagnosed.  The examiner also 
indicated that it was not likely that current symptoms are 
related to the incident of low back strain suffered by the 
veteran in service.  The examiner noted that there had been 
no injury or trauma associated with that incident, and that 
all X-rays in the past had been negative.  The examiner 
indicated that, instead, the veteran's low back pain was due 
to ongoing back strain as a result of his normal activities.  

Although the veteran was diagnosed with low back strain 
during inactive Reserve duty, there is nothing of record to 
associate his current symptomatology with that particular 
incident.  The only medical opinion of record is that of the 
VA examining physician recorded in June 2003 that 
specifically discounts a relationship between current 
symptomatology and an incident of the veteran's military 
service.  The Board is mindful of the veteran's opinion that 
his current low back symptomatology is related to low back 
strain that he experienced in April 1993; however, it must be 
remembered that the veteran is a layman, and is not qualified 
to render medical opinions.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Absent medical evidence relating 
current low back symptomatology to the veteran's military 
service, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought on appeal.  On the 
contrary, the only medical opinion of record precludes the 
necessary nexus between the veteran's military service and 
the disability claimed.  

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disability 
is reopened; however, the benefit sought on appeal is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

